 

 

Exhibit 10.52

 

Amendment

 

Amendment Date:

December 20, 2018

Parties:

ViewRay, Inc.

Shahriar Matin

 

Original Agreement:

Employment Agreement dated July 22, 2018

 

The below signatories are parties to the Original Agreement.  The parties hereby
agree to amend the Original Agreement as follows:

 

1.Section 4 of the Original Agreement is amended with the addition of the
following clause:  

 

Notwithstanding anything to the contrary in the Original Agreement, as of
January 23, 2019, Executive’s office location shall be Denver, Colorado or a
Colorado-based home office, and the “stipend” provided under the Original
Agreement shall be deemed terminated of even date therewith.

 

2.This Amendment is effective as of the date set forth above.  This Amendment
may be executed in multiple counterparts all of which together will constitute
one instrument.  This Amendment is made a part of the Original
Agreement.  Except as specifically amended by this Amendment, the Original
Agreement will remain in full force and effect without addition, deletion or
change.  

 

 

ViewRay, Inc.

 

 

By:  

(signature)

 

Printed Name:

 

Title:

 

Executive

 

 

By:  

(signature)

 

Printed Name:Shahriar Matin

 

Title:Chief Operating Officer

 

 

 

 